DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.

Response to Amendment
Applicant’s amendment dated 03/16/2021, in which claim 23 was amended, claims 1-22, 24-42 were cancelled, claims 43-63 were added, has been entered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 23 recites the limitation “wherein a distance between the upper nanosheet and the lower nanosheet is less than 20 nm.” However, the specification does not describe the above claimed subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 43-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 23, claim 23 recites the limitation “wherein a distance between the upper nanosheet and the lower nanosheet is less than 20 nm.” However, the specification does not provide any description of the above limitation. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention of claim 23. Accordingly, claim 23 and all claims depending therefrom were not in possession of Applicant at the time of filing.

Consequently, the pending specification fails to provide a written description of the invention, discovery and the manner/process of making and using the same. Thus Applicant has not shown possession of the claimed invention at the time of the invention.
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 43-44, 47-49, 52 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi et al. (US Pub. 20150236120) and Wen et al. (US Pub. 20160204195).
Regarding claim 23, Wen et al. discloses in paragraph [0022], [0026]-[0029]
a method of forming a gate structure between an upper nanosheet [126] and a lower nanosheet [122] adjacent to the upper nanosheet [126], the method comprising: 

forming a high-k dielectric layer [148] on the interfacial layer [paragraph [0043], [0046]]; 
forming a diffusion barrier layer [150] on the high-k dielectric layer [148][paragraph [0044]]; and 
forming a merged work function layer [152] on the diffusion barrier layer [150], wherein forming the merged work function layer [152] fills a gap between the upper nanosheet [126] and the lower nanosheet [122].
[“diffusion barrier layer” and/or “work function layer” direct to intended use of a material layer. Wen et al. discloses in paragraph [0044] and paragraph [0045] that layer 150 includes TiN, TiAl, TiAlN or TaCN and layer 152 also includes TiN, TiAl, TaCN or TiAlN. Thus, layer 152 is capable of performing the intended function as a work function layer. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In addition, Per MPEP 2131: The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).]
Wen et al. fails to disclose
wherein the interfacial layer comprises an interfacial oxide layer; and 

Hashemi et al. discloses in paragraph [0022] and paragraph [0029]
wherein the interfacial layer comprises an interfacial oxide layer;
wherein a distance between the upper nanosheet and the lower nanosheet is less than 20 nm [3-15 nm].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hashemi et al. into the method of Wen et al. to include wherein the interfacial layer comprises an interfacial oxide layer; and wherein a distance between the upper nanosheet and the lower nanosheet is less than 20 nm. The ordinary artisan would have been motivated to modify Wen et al. in the above manner for the purpose of providing suitable material of the interface gate dielectric and providing suitable distance between nanowires or nanosheets [paragraph [0022] and [0029] of Hashemi et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In addition, the ordinary artisan would have been motivated to modify Wen to provide the claimed range for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the 

Alternatively,
Regarding claim 23, Hashemi et al. discloses in Fig. 7C-7D, paragraph [0022]-[0029] a method of forming a gate structure between an upper nanosheet [46] and a lower nanosheet [46] adjacent to the upper nanosheet [46], the method comprising: 
forming an interfacial oxide layer [silicon oxide layer of layer 50] on a lower surface of the upper nanosheet [46] and on an upper surface of the lower nanosheet [46][paragraph [0029]]; 
forming a high-k dielectric layer [hafnium oxide of layer 50] on the interfacial layer [silicon oxide layer][paragraph [0029]]; 
forming a merged work function layer [52], wherein forming the merged work function layer [52] fills a gap between the upper nanosheet [46] and the lower nanosheet [46];
wherein a distance between the upper nanosheet [46] and the lower nanosheet [46] is less than 20 nm [3-15nm][paragraph [0022]].
[“work function layer” direct to intended use of a material layer. Hashemi et al.  discloses in paragraph [0026] that layer 52 includes TiN, TaN, TaAlN. Thus, layer 52 is capable of performing the intended function as a work function layer. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the 
Hashemi et al. fails to disclose 
forming a diffusion barrier layer on the high-k dielectric layer; and 
forming the merged work function layer on the diffusion barrier layer.
Wen discloses in Fig. 2
forming a diffusion barrier layer [150] on the high-k dielectric layer [148][paragraph [0044]]; and 
forming a merged work function layer [152] on the diffusion barrier layer [150].
In addition, Wen et al. discloses in paragraph [0046] that it should be noted that additional layers may be formed above and/or below gate dielectric layer 148, work function metal layer 150, and metal gate electrode layer 152, such as liner layers, interface layers, seed layers, adhesion layers, barrier layers, or the like.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Wen et al. into the method of Hashemi et al. to include forming a diffusion barrier layer on the high-k dielectric layer; and forming the merged work function layer on the diffusion barrier layer. The ordinary artisan would have been motivated to modify Hashemi et al. in the above manner for the purpose of providing suitable additional layer formed below the metal gate electrode to provide a gate structure having proper work function [paragraph [0044]-[0046] of Wen et al.]. Further, it would have been obvious to try one of the known KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 43, Hashemi et al. discloses in paragraph [0022] 
the distance between the upper nanosheet and lower nanosheet is between 11 nm and 19 nm [3-15 nm].

Regarding claim 44, Wen et al. further discloses in paragraph [0045] 
wherein the merged work function layer [152] comprises titanium and aluminum.

Regarding claims 47-48, Hashemi et al. implicitly discloses in paragraph [0022], [0028]
wherein a thickness of the merged work function layer [52] is between about 5 nm and 14 nm; 
wherein the thickness of the merged work function layer [52] is approximately 5 nm 
[thickness of layer 52 = distance - 2* thickness of layer 50. Distance is about 3-15nm and thickness of layer 50 is about 1-10nm. If distance is 10nm, thickness of layer 50 is 2.5nm, then thickness of layer 52 is 5nm].
In addition, the ordinary artisan would have been motivated to modify Hashemi et al. and Wen to provide the claimed range for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 49, Wen discloses in paragraph [0044] wherein the diffusion barrier layer [150] comprises TiN.

Regarding claim 52, Hashemi et al. discloses in paragraph [0027] and [0029] wherein the high-k dielectric layer comprises hafnium and oxygen.

Claims 45-46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi et al. (US Pub. 20150236120) and Wen et al. (US Pub. 20160204195) as applied to claim 23 above and further in view of Hong (US Pub. 20140070324).
Regarding claims 45-46 and 50, Hashemi et al. and Wen fails to disclose
wherein the merged work function layer comprises titanium, aluminum, and carbon;
wherein the merged work function layer comprises titanium, aluminum, carbon, and oxygen;
wherein the diffusion barrier layer comprises tantalum and nitrogen.

wherein the merged work function layer [3] comprises titanium, aluminum, and carbon [TiAlCO];
wherein the merged work function layer [3] comprises titanium, aluminum, carbon, and oxygen [TiAlCO];
wherein the diffusion barrier layer comprises tantalum and nitrogen [TaN][paragraph [0069]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hong into the method of Hashemi et al. and Wen to include wherein the merged work function layer comprises titanium, aluminum, and carbon; wherein the merged work function layer comprises titanium, aluminum, carbon, and oxygen. The ordinary artisan would have been motivated to modify Hashemi et al. and Wen in the above manner for the purpose of providing suitable alternative gate material and barrier material [paragraph [0069]-[0070] of Hong]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 51 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi et al. (US Pub. 20150236120) and Wen et al. (US Pub. 20160204195) as applied to claim 23 above and further in view of Zhu et al. (US Pub. 20150255557)
Regarding claims 51 and 53, Hashemi et al. and Wen fails to disclose 

wherein a thickness of the high-k dielectric layer is between about 1 nm and 2 nm. 
Zhu et al. discloses in Fig. 13 and paragraph [0058]  
wherein a thickness of the diffusion barrier layer [111] is approximately 1 nm [1-10nm];
wherein a thickness of the high-k dielectric layer is between about 1 nm and 2 nm [2-5nm]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Zhu et al. into the method of Hashemi et al. and Wen to include wherein a thickness of the diffusion barrier layer is approximately 1 nm; wherein a thickness of the high-k dielectric layer is between about 1 nm and 2 nm. The ordinary artisan would have been motivated to modify Hashemi et al. and Wen in the above manner for the purpose of providing suitable thickness of barrier layer and high-k layer. In addition, the ordinary artisan would have been motivated to modify Hashemi et al. and Wen to provide the claimed range for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the .

Claims 54-60 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi et al. (US Pub. 20150236120) in view of Wen et al. (US Pub. 20160204195) and Hong (US Pub. 20140070324).
Regarding claims 54-60, Hashemi et al. discloses in Fig. 7C-7D, paragraph [0022]-[0029] a method of forming a gate structure between an upper nanosheet [46] and a lower nanosheet [46] adjacent to the upper nanosheet [46], the method comprising: 
forming an interfacial oxide layer [silicon oxide layer of layer 50] on a lower surface of the upper nanosheet [46] and on an upper surface of the lower nanosheet [46][paragraph [0029]]; 
forming a high-k dielectric layer [hafnium oxide of layer 50] on the interfacial layer [silicon oxide layer][paragraph [0029]]; 
forming a merged layer [52], wherein forming the merged layer [52] fills a gap between the upper nanosheet [46] and the lower nanosheet [46]; and 
wherein a thickness of the merged layer is between about 5 nm and 14 nm;
wherein the thickness of the merged layer is approximately 5 nm.
Hashemi et al. discloses in paragraph [0022] and [0028] the distance is about 3-15nm and thickness of layer 50 is about 1-10nm. If distance is 10nm, thickness of layer 50 is 2.5nm, then thickness of layer 52 = distance - 2* thickness of layer 50= 5nm. If distance if 15nm, thickness of layer 50 is 1nm, then thickness of layer 52 = 13nm.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
Hashemi et al. fails to disclose 
forming a first layer on the high-k dielectric layer; and 
forming the merged work function layer on the first layer;
wherein the merged work function layer comprises titanium and aluminum;
wherein the merged work function layer comprises titanium, aluminum, and carbon;
wherein the merged work function layer comprises titanium, aluminum, carbon, and oxygen;
wherein the diffusion barrier layer comprises titanium and nitrogen;
wherein the diffusion barrier layer comprises tantalum and nitrogen.
Wen discloses in Fig. 2
forming a first layer [150] on the high-k dielectric layer [148][paragraph [0044]]; and 

In addition, Wen et al. discloses in paragraph [0046] that it should be noted that additional layers may be formed above and/or below gate dielectric layer 148, work function metal layer 150, and metal gate electrode layer 152, such as liner layers, interface layers, seed layers, adhesion layers, barrier layers, or the like.
Wen discloses in paragraph [0044] 
wherein the first layer [150] comprises TiN.
Hong discloses in Fig. 1, paragraph [0042], paragraph [0069] and paragraph [0070]
forming a first layer on the high-k dielectric layer [paragraph [0069]]; and 
forming the merged layer [3] on the first layer [paragraph [0070]];
wherein the merged layer [3] comprises titanium and aluminum [TiAl, TiAlN, TiAlCO];
wherein the merged layer [3] comprises titanium, aluminum, and carbon [TiAlCO];
wherein the merged layer [3] comprises titanium, aluminum, carbon, and oxygen [TiAlCO];
wherein the first layer comprises titanium and nitrogen [TiN][paragraph [0069]];
wherein the first layer comprises tantalum and nitrogen [TaN][paragraph [0069]].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Hong and Wen into the method of Hashemi et al. to include forming a first layer on the high-k dielectric layer; and forming the merged work function layer on the first layer; wherein the merged KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 62, Hashemi et al. discloses in paragraph [0027] and [0029] wherein the high-k dielectric layer comprises hafnium and oxygen.

Claims 61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi et al. (US Pub. 20150236120) in view of Wen et al. (US Pub. 20160204195) and Hong (US Pub. 20140070324) as applied to claim 54 above and further in view of Zhu et al. (US Pub. 20150255557).
Regarding claims 61 and 63, Hashemi et al., Hong and Wen fails to disclose 
wherein a thickness of the diffusion barrier layer is approximately 1 nm;
wherein a thickness of the high-k dielectric layer is between about 1 nm and 2 nm. 
Zhu et al. discloses in Fig. 13 and paragraph [0058]  

wherein a thickness of the high-k dielectric layer is between about 1 nm and 2 nm [2-5nm]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Zhu et al. into the method of Hashemi et al., Hong and Wen to include wherein a thickness of the diffusion barrier layer is approximately 1 nm; wherein a thickness of the high-k dielectric layer is between about 1 nm and 2 nm. The ordinary artisan would have been motivated to modify Hashemi et al., Hong and Wen in the above manner for the purpose of providing suitable thickness of barrier layer and high-k layer. In addition, the ordinary artisan would have been motivated to modify Hashemi et al., Hong and Wen to provide the claimed range for at least the purpose of optimization and routine experimentation. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23, 43-63 have been considered but are moot in view of the new ground of rejection and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686.  The examiner can normally be reached on 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA T NGUYEN/
Primary Examiner, Art Unit 2822